Citation Nr: 1754666	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-33 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis. 

2.  Entitlement to an initial compensable rating for right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube (also claimed as ear infections, cerumen impaction, otitis and sore throat). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from March 1984 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned in June 2016.  A hearing transcript is of record.

The Board remanded the instant matters in December 2016.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for increased ratings and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Furthermore, the Board in its December 2016 decision and remand, dismissed seven of the Veteran's claims including his claim for service connection for bilateral hearing loss as the Veteran withdrew his claim for such during the June 2016 hearing.  Therefore, while the RO further adjudicated the issue in the August 2017 supplemental statement of the case and the Veteran's representative argued that such is related to the Veteran's service in their September 2017 Informal Hearing Presentation, such issue was not properly on appeal.  As the Board has previously dismissed the claim and has determined that such was not properly on appeal, the Board does not have jurisdiction to consider such claim at this time. 

In a January 2017 rating decision, the RO issued a rating decision granting service connection for narcolepsy (previously claimed as sleep disorder) with an evaluation of 30 percent effective April 1, 2010.  As the award of service connection for narcolepsy was a full grant of the benefit sought on appeal with regard to such matter, such issue is no longer before the Board.

FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by three to four non-incapacitating episodes per year characterized by headaches and pain without more severe manifestations. 

2.  The Veteran's right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube is manifested by occasional dizziness, without more severe manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for service-connected sinusitis, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, Diagnostic Code 6511 (2017).

2.  The criteria for an initial 10 percent rating for service-connected right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, Diagnostic Codes 6211-6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of her claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for higher initial ratings. 

I.  Initial compensable rating claims 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Sinusitis 

The Veteran generally contends that a higher rating is warranted for his sinusitis. 

The Veteran's sinusitis is evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6511.  Diagnostic Code 6511 provides for chronic ethmoid sinusitis and is rated under the General Rating Formula for Sinusitis. 

Under the General Rating Formula for Sinusitis, which covers Diagnostic Codes 6510-6514, a noncompensable rating is assigned when sinusitis is only detected by X-ray.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

The Veteran's post-service treatment records reflect the Veteran's reports of headaches and pain.  CT scans revealed mucosal thickening indicative of sinusitis. 

During a March 2010 general medical examination, the examiner noted that the Veteran began to experience sinusitis in 1986.  The Veteran reported episodes of sinus pain and that he had 3-4 episodes per year.  CT scans revealed sinusitis and that he was on medication for his condition.  Upon examination, the examiner noted that the Veteran's tympanic membrane was abnormal and that the Veteran had a Shepherd tympanoplasty tube in place and that his sinuses were normal.  The examiner confirmed the diagnoses of episodic sinusitis with mucosal thickening and noted that the condition had no effect on the Veteran's ability to work and noted that the Veteran was employed fulltime. 

During a March 2010 Ear Disease examination, the examiner noted that the Veteran's ear canals were clear but that there was scarring on the tympanic membranes.  Furthermore, the examiner noted that a green ventilation tube was in place in the right tympanic membrane.  The examiner diagnosed allergic rhinitis, sinusitis and right Eustachian tube dysfunction.  CT scans revealed minimal patchy mucosal thickening without air fluid level to suggest acute sinusitis.  

During the September 2011 general medical examination, the examiner noted that the Veteran's tympanic membrane was abnormal and that he had a right myringostomy tube.  The examiner found no evidence of discharge from the Veteran's ears and noted that his sinuses were normal.  The examiner noted that the Veteran had taken a break from working and was a full time student, but that he was returning to work with a position in the federal government. 

On the February 2017 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ), the examiner diagnosed allergic rhinitis and acute sinusitis.  The Veteran reported that he developed severe sinus issues while in the military.  He began to develop ringing in his ears and was found to be hard of hearing in his right ear.  He received treatment and was found to have fluid in his ears for which he took sinus medication.  The Veteran took antibiotics to clear ear infections due to the fluid in his ears and he was grounded several times due to his condition.  The Veteran reported that the antibiotics did not work so he received a tube in his ear.  The Veteran reported that fluid continued to build up in his ear and he had to get a tube replacement approximately every 18 months and took several medications.  Upon examination, the examiner found no evidence of current sinusitis and noted that the Veteran had not had any non-incapacitating or incapacitating episodes within the past 12 months.  The examiner noted that the Veteran continued to have allergic rhinitis and acute sinusitis with the need for antibiotics, but that the Veteran's main complaint was the fluid buildup in the right ear with the need for tube placement after antibiotic use was exhausted. 

During the June 2016 hearing, the Veteran testified that he has been prescribed several different medications for his sinusitis.  In addition, the Veteran reported that he had been put on bed rest for at least two days due to his condition.  Furthermore, he stated that he was prescribed antibiotics on several occasions and that while the antibiotics generally cleared up his condition, he would have symptoms for several weeks.  The Veteran testified that he was given antibiotics at least a couple times a year for his sinusitis and that he previously was given injections as well.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 10 percent, but no higher, for his sinusitis.  In this regard, the Veteran consistently reported pain and headaches and suffered three to four non-incapacitating episodes of sinusitis per year.  The VA examiners all noted that the Veteran suffered from sinusitis confirmed by CT scans and while the examiners did not find active headaches or pain, the Veteran's medical records reflect his repeated complaints.  Furthermore, during the June 2016 hearing, the Veteran reported that he required antibiotics several times a year for his sinusitis which often took weeks to clear up.  Thus, the Board finds that the Veteran's sinusitis reaches the level requiring a 10 percent rating when considered in totality. 

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate the levels required for the 30 or 50 percent ratings.  In this regard, the record does not reflect nor does the Veteran allege that he has suffered three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Furthermore, as the record does not support that the Veteran's condition has reached the level required for a 30 percent rating, it also has not reached the level of severity required for a 50 percent rating.  The record does not reflect and the Veteran has not alleged that he has undergone radical surgery with chronic osteomyelitis, or; experienced near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board finds that if the Veteran's disability approximated the severity required for the 30 or 50 percent ratings, then the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's sinusitis results in functional loss that more nearly approximates the severity required for the 30 or 50 percent ratings, even in consideration of the totality of his symptoms. 

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 6522 for allergic or vasomotor rhinitis.  The Board notes that the Veteran is service connected and separately rated as noncompensable for such condition.  However, as there is no indication in the medical record that he suffers from greater than 50 percent obstruction of his nasal passages on both sides or complete obstruction on one side or polyps, a higher rating under Diagnostic Code 6522 is not warranted.  

Moreover, the evidence of record does not show a diagnosis of deviation of the nasal septum, loss of part of the nose or scars, active or inactive tuberculous laryngitis, chronic laryngitis, total laryngectomy, complete organic aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, granulomatous rhinitis, chronic bronchitis, bronchiectasis, bronchial asthma, pulmonary emphysema, chronic obstructive pulmonary disease, any diseases of the lungs and pleura-tuberculosis, nontuberculous diseases, bacterial infections of the lung, mycotic lung disease, restrictive lung disease, or sleep apnea syndromes.  See 38 C.F.R. § 4.97, 6502-6504, 6515-6521, 6523-6847.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected sinusitis, these diagnostic codes are inapplicable. 

B.  Right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube

The Veteran generally contends that a higher rating is warranted for his right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube.

The Veteran's service-connected right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube has been assigned an initial noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 6211-6204.  The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that perforation of the Tympanic membrane under Diagnostic Code 6211 is the service-connected disorder and peripheral vestibular disorders under Diagnostic Code 6204 is a residual condition.

Diagnostic Code 6204 provides ratings for peripheral vestibular disorders.  A 10 percent rating is assigned for occasional dizziness.  A 30 percent rating is assigned for dizziness and occasional staggering.  A note following Diagnostic Code 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Diagnostic Code 6211 provides a noncompensable rating is assigned for perforation of the Tympanic membrane.  38 C.F.R. § 4.87, Diagnostic Code 6211.

The Veteran's post-service treatment records reflect the Veteran's reports of fluid in his ear and his repeated bouts of antibiotics and his need for a tube to drain the fluid.  Furthermore, the Veteran's treatment records document the Veteran's complaints of dizziness. 

During a March 2010 general medical examination, the examiner noted that the Veteran began to experience sinusitis in 1986.  The Veteran reported episodes of sinus pain and that he had 3-4 episodes per year.  CT scans revealed sinusitis and that he was on medication for his condition.  Upon examination, the examiner noted that the Veteran's tympanic membrane was abnormal and that the Veteran had a Shepherd tympanoplasty tube in place and that his sinuses were normal.  The examiner confirmed the diagnoses of episodic sinusitis with mucosal thickening and noted that the condition had no effect on the Veteran's ability to work and noted that the Veteran was employed fulltime. 

During a March 2010 Ear Disease examination, the examiner noted that the Veteran's ear canals were clear but that there was scarring on the tympanic membranes.  Furthermore, the examiner noted that a green ventilation tube was in place in the right tympanic membrane.  The examiner diagnosed allergic rhinitis, sinusitis and right Eustachian tube dysfunction.  CT scans revealed minimal patchy mucosal thickening without air fluid level to suggest acute sinusitis.  

During the September 2011 general medical examination, the examiner noted that the Veteran's tympanic membrane was abnormal and that he had a right myringostomy tube.  The examiner found no evidence of discharge from the Veteran's ears and noted that his sinuses were normal.  The examiner noted that the Veteran had taken a break from working and was a full time student, but that he was returning to work with a position in the federal government. 

On the January 2017 Ear Conditions DBQ, the examiner confirmed the Veteran's diagnosis of serous otitis media/ET dysfunction, post PE tube in right ear.  The Veteran reported that he had a history of chronic serous otitis media since the service, and that he first needed a tube in 2006 and had three placed while in the service, and that since his discharge he continued to require tubes.  Upon examination, the examiner found no evidence of Menieres syndrome, a vestibular condition or another diagnosed condition, chronic ear infection, inflammation, cholesteatoma, benign neoplasm of the ear or other skin condition such as keloid, or tumors or neoplasms.  

On the February 2017 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ), the examiner diagnosed allergic rhinitis and acute sinusitis.  The Veteran reported that he developed severe sinus issues while in the military.  He began to develop ringing in his ears and was found to be hard of hearing in his right ear.  He received treatment and was found to have fluid in his ears for which he took sinus medication.  The Veteran took antibiotics to clear ear infections due to the fluid in his ears and he was grounded several times due to his condition.  The Veteran reported that the antibiotics did not work so he received a tube in his ear.  The Veteran reported that fluid continued to build up in his ear and he had to get a tube replacement approximately every 18 months and took several medications.  Upon examination, the examiner found no evidence of current sinusitis and noted that the Veteran had not had any non-incapacitating or incapacitating episodes within the past 12 months.  The examiner noted that the Veteran continued to have allergic rhinitis and acute sinusitis with the need for antibiotics, but that the Veteran's main complaint was the fluid buildup in the right ear with the need for tube placement after antibiotic use was exhausted. 

The Veteran underwent a June 2017 Hearing Loss and Tinnitus DBQ, during which the examiner determined that the Veteran did have hearing loss in his right ear, however such was not at a level which constitutes a disability for VA purposes. 

During the June 2016 hearing, the Veteran testified that his right Eustachian tube dysfunction resulted in fluid in his right ear for which he was given antibiotics and tubes to help drain the fluid.  He testified that he was also told that he had an indentation in his right eardrum.  The Veteran estimated that he had received about eight tubes over the years for his right ear condition.  He stated that even with the tube in place, he still had hearing impairment and primarily depended on his left ear.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 10 percent, but no higher, for the Veteran's right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube, given the functional impairment associated therewith.  In this regard, the Veteran consistently reported fluid buildup in his ear which required antibiotics and tubes to drain the fluid.  Furthermore, while the examiners did not note any dizziness, the Veteran's treatment records reflect the Veteran's continued complaints of dizziness.  Furthermore, the Veteran reported that he continuously required tubes in his right ear and that he suffered hearing impairment and relied on his left ear even with the drainage tube in place during the June 2016 hearing.  Thus, the Board finds that the Veteran's right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube reaches the level of severity required for a 10 percent rating when considered in totality. 

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate the severity required for a 30 percent rating, as the record does not reflect and the Veteran has not alleged occasional staggering.  The Board finds that if the Veteran's disability approximated the severity required for the 30 percent rating, then the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube results in functional loss that more nearly approximates the severity required for the 30 percent rating, even in consideration of the totality of his symptoms. 

The Board has considered the application of other diagnostic codes, particularly Diagnostic Codes 6200 and 6201 for chronic supportive otitis media, mastoiditis, or cholesteatoma (or any combination) and chronic nonsuppurative otits media with effusion (serous).  While the Veteran was diagnosed with otitis media, there is no indication of suppuration or aural polyps.  Furthermore, while Diagnostic Code 6201 provides for nonsuppurative otitis media with effusion, such rates based on hearing impairment, and as the June 2017 examination indicated the Veteran does not have hearing impairment considered a disability by VA.  Therefore, the Board finds that the Veteran's condition and symptoms do not warrant a separate rating under Diagnostic Codes 6200 or 6201.  Furthermore, the Board notes that the Veteran is service connected and separately rated for tinnitus.  Finally, the Veteran has not expressed any disagreement with the 10 percent rating, and as such is the maximum rating, the Board finds that no additional consideration is warranted.

Moreover, the evidence of record does not show a diagnosis of otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasms of the ear, or chronic otitis externa.  See 38 C.F.R. § 4.87, 6202, 6205-6210.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube, these diagnostic codes are inapplicable. 


ORDER

Entitlement to an initial 10 percent rating, but no higher, for sinusitis is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent rating, but no higher, for right Eustachian tube dysfunction and status post tympanic membrane rupture with ventilation tube is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


